IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40715
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KOREY JAWAIN JACKSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-31-2
                       --------------------
                         December 4, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Korey Jackson appeals his convictions of conspiracy to

commit robbery and robbery under the Hobbs Act, 18 U.S.C. § 1951.

He argues that there was insufficient evidence that his offense

affected interstate commerce and that applying the aggregation

principle to prove the interstate commerce element of a Hobbs Act

offense is unconstitutional.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40715
                                -2-

     The restaurant manager’s testimony that the restaurant

obtains supplies from businesses out of state and that the

restaurant closed early was sufficient to satisfy the interstate

commerce element of Jackson’s Hobbs Act violation.   See United

States v. Jennings, 195 F.3d 795, 800 (5th Cir. 1999); United

States v. Hebert, 131 F.3d 514, 523-24 (5th Cir. 1997).

Jackson’s constitutional challenge to the application of the

aggregation principle is without merit under current binding

precedent of this court.   See United States v. Ferguson, 211 F.3d
878, 885 (5th Cir.); United States v. Robinson, 119 F.3d 1205,

1212 (5th Cir. 1997).

     AFFIRMED.